Title: To James Madison from Peter Dudley, 14 August 1814
From: Dudley, Peter
To: Madison, James


        
          Sir,
          Frankfort Ky. August 14th. 1814.
        
        My friend Majr. Madison has informed me, that his nephiew Rowland T Madison is desirous of procuring an appointment in the United States Army, and requests me to state my opinion as to his capacity to command in a subordinate Office.
        I have only to remark that Mr. Madison was a volunteer under my command for six months, during which time he was a sergeant; that he was with me in the battle at Fort Meigs on the 5th. May 1813. where he was distinguished for his deliberate and determined bravery; nor was he, during the term of service, less distinguished for his strict attention to discipline and subordination.
        In recommending Mr. Madison to Government as meriting an appointment in the United States Army I am conscious of no other motive than that of promoting real merit, serving my Country, and doing Justice to my own feelings; Should Government therefore be disposed to promote Mr. Madisons wishes, I have but to remark, that however great their expectations might be, Mr. Madison as a platoon Officer, would not disappoint them. I have the honor to be with high consideration and Respect Your Mo. Obt. Svt.
        
          Peter Dudley
        
      